14 So. 3d 272 (2009)
Marcus GLOVER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1781.
District Court of Appeal of Florida, First District.
July 29, 2009.
Marcus Glover, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the January 30, 2008, order denying motion for postconviction relief in Alachua County Circuit Court case numbers 01-2005-CF-004469-A, 01-2005-CF-004470-A, 01-2005-CF-004471-A and 01-2005-CF-004472-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
WOLF, WEBSTER, and CLARK, JJ., concur.